Name: 2000/382/EC: Commission Decision of 8 June 2000 amending for the third time Decision 1999/789/EC concerning certain protection measures relating to African swine fever in Portugal (notified under document number C(2000) 1567) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  Europe;  agricultural policy;  agricultural activity
 Date Published: 2000-06-10

 Avis juridique important|32000D03822000/382/EC: Commission Decision of 8 June 2000 amending for the third time Decision 1999/789/EC concerning certain protection measures relating to African swine fever in Portugal (notified under document number C(2000) 1567) (Text with EEA relevance) Official Journal L 139 , 10/06/2000 P. 0041 - 0041Commission Decisionof 8 June 2000amending for the third time Decision 1999/789/EC concerning certain protection measures relating to African swine fever in Portugal(notified under document number C(2000) 1567)(Text with EEA relevance)(2000/382/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and, in particular, Article 10(4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular, Article 9(4) thereof,Having regard to Council Directive 80/215/EEC of 22 January 1980, on animal health problems affecting intra-Community trade in meat products(4), as last amended by Directive 91/687/EEC(5), and in particular Article 7A (2) thereof,Whereas:(1) An outbreak of African swine fever occurred in Portugal, region of Alentejo, municipality of Almodovar on 15 November 1999.(2) By Decision 1999/789/EC(6) the Commission adopted certain disease control measures to prevent spreading of the disease.(3) By Decisions 2000/64/EC(7) and 2000/255/EC(8) the Commission amended Decision 1999/789/EC, to take into account the evolution of the situation.(4) By Decision 2000/62/EC(9) the Commission approved a plan for the surveillance of African swine fever submitted by Portugal, including further disease control measures.(5) The application of this plan will continue at least as long as this Decision is applicable.(6) In the light of the favourable evolution of the situation Commission Decision 1999/789/EC must be amended for the third time in order that the restrictions on trade of live pigs and pig products are further reduced.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Paragraphs 2 and 3 of Article 1 of Decision 1999/789/EC are hereby repealed.Article 2In Article 6 of Decision 1999/789/EC as amended by Decision 2000/255/EC the date "31 May 2000" is replaced by the date "30 November 2000".Article 3The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 8 June 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 47, 21.2.1980, p. 4.(5) OJ L 377, 31.12.1991, p. 161.(6) OJ L 310, 4.12.1999, p. 71.(7) OJ L 22, 27.1.2000, p. 67.(8) OJ L 78, 29.3.2000, p. 35.(9) OJ L 22, 27.1.2000, p. 65.